UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK
__________________________________________

ORLANDO BAKING COMPANY,

                                   Plaintiff,

       vs.                                                       6:19-CV-288
                                                                 (TJM/TWD)

PAMILIA’S PIZZA SHELLS AND DOUGH
CO., LLC and GIOVANNI R. PUMILIA,

                           Defendants.
___________________________________________

Thomas J. McAvoy,
Sr. U.S. District Judge


                                           ORDER

       Plaintiff filed a Complaint in the instant action on March 1, 2019. See dkt. # 1.

Plaintiff is an Ohio company with its principal place of business in that State. Id. at ¶ 2.

Defendants are a New York company and a New York resident. Id. ¶¶ 2-3. Plaintiff’s

business involves “baking and sale of more than 250 varieties of fresh and frozen baked

breads, rolls, and special bakery items.” Id. at ¶ 7. Between September 30, 2017 and

September 10, 2018, Defendant Pumilia’s Pizza promised to pay more than $300,000 in

exchange for delivery of Plaintiff’s goods and products. Id. at ¶ 8. Despite Plaintif f making

“several” payment demands, Pumilia’s Pizza neither paid the balances in full nor objected

to Plaintiff’s invoices. Id. at ¶ 9. Defendants’ conduct violated the parties’ agreement. Id.

at ¶ 10. Plaintiff began making demands for substantial payment in April 2018,

threatening otherwise to stop delivering goods or accepting future orders. Id. at ¶ 11.

                                                1
Defendant Giovanni Pumilia personally promised to ensure that the company paid down

the balance owed and asked Plaintiff to continue shipping orders. Id. at ¶ 12. Plaintiff’s

Complaint contains claims for payment on accounts stated, breach of contract, unjust

enrichment, and fraudulent inducement. The Complaint seeks judgment of $284,351.14

on accounts, contract, and unjust enrichment claims and damages of at least $75,000 on

the fraudulent inducement claim.

      Plaintiff served the Complaint on Defendants. See dkt. #s 5-6. Defendants did not

answer the Complaint, and Plaintiff requested entry of default from the Clerk of Court.

See dkt. # 9. The Clerk entered default on April 18, 2019. Plaintiff filed the instant motion

for default judgment on May 15, 2019. See dkt. # 13.

      The Court will grant the motion for default judgment. Defendants have not

answered or otherwise responded to the Complaint. The Clerk has entered default

against the Plaintiffs. The amount sought is a sum certain, and Plaintiff has provided

documentary evidence to support this sum. Accordingly, the Plaintiff’s motion for default

judgment, dkt. # 13, is hereby GRANTED, as follows:

      1.     Judgment is hereby entered against the Defendants, jointly and severally, in

             the amount of $306,211.53. That amount reflects: (a) $279,351.14 in

             principal and (b) $26,860.39 in interest through February 28, 2019; and

      2.     The additional sum of $68.88 per day from March 1, 2019 until the judgment

             is satisfied, representing interest calculated at the statutory rate of 9%.

IT IS SO ORDERED.

Dated: August 31, 2019



                                              2
